DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2014/0368601) in view of Flores et al. (US 2010/0231714)

 	Claim 1, 8, 15: deCharms discloses a method, comprising:
 	detecting, by circuitry, an emergency input initiated by a user in a vehicle, wherein the emergency input is initiated by using one of an in-vehicle emergency button in the vehicle, a service application running on a user device of the user, or a set of keywords uttered by the user;( see for example [0061], discloses detect input that indicates an intention of the user 110 to initiate a security session, as indicated by step C (120). Such input can take any of a variety of forms. For example, a user can select a graphical user interface feature (e.g., icon, virtual button) or physical button on the mobile computing device 102, or on another device connected to the mobile computing device 102 by wired or wireless connection (e.g., wearing watch or piece of jewelry with an embedded button to activate the app), provide audible input (e.g., utter a particular phrase), and/or provide motion based input (e.g., shaking the device) that is associated with initiating a security session)
(see for example [0063], discloses the mobile computing device 102 can concurrently transmit audio, video and other data to the data storage system 106, as indicated by step E (124), and can participate in a video communication session with one or more of the computing devices 108a-d, as indicated by step F (126), potentially simultaneously. The data storage system 106 can receive a stream of real-time audio, video and other data (e.g., location information, sensor data,\; [0052] mobile computing device can be a computing device embedded within a vehicle)
 	communicating, by the circuitry, a streaming signal, for streaming the real-time audiovisual information, to one or more preferred contacts of the user based on one or more identifiers associated with each preferred contact;(see for example [0079], contacts and [0089], streaming) but does not explicitly disclose 	processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; 
 	generating, by the circuitry, an alert signal based on the detected one or more emergency events; and
 	communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams.
 	However Flores discloses processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; (see for example [0008], discloses integrated emergency response system can automate identifying potential emergency incidents using pattern recognition (e.g., video))
(see for example [0008, 0009], discloses an sending an alert, based upon the analyzed video)and
 	communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams.(see for example [0022, 0023], discloses real time communications)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms to have included processing, by the circuitry, the recorded audiovisual information to detect one or more emergency events associated with at least one of the user or the vehicle; generating, by the circuitry, an alert signal based on the detected one or more emergency events; and communicating, by the circuitry, the alert signal along with the real-time audiovisual information to one or more entities including one or more passer-by individuals, near-by vehicles, and emergency response teams, in order to increase efficiency in responding to an emergency.
 	Claim 2, 8, 16: deCharms and Flores discloses the method, system, device of claims 1, 8, and 15 further comprising receiving, by the circuitry, location information by means of one or more location sensors installed in the vehicle or the user device. [0063 and 0064] deCharms

 	Claim 3, 10, 17: deCharms and Flores discloses the method, system, device of claims 2, 9, 16 further comprising identifying, by the circuitry, the one or more entities from a set of entities based on at least the location information, wherein the location information is further [0064 and 0065] deCharms

 	Claim 4, 11,18: deCharms and Flores discloses the method, system, device of claims 1, 8 and 15 further comprising determining, by the circuitry, the one or more preferred contacts of the user based on preferences for one or more contacts defined by the user by using the service application. [0079, 0167, 0174], deCharms 

 	Claim 5, 12,19: deCharms and Flores discloses the method, system, device of claim 1, 8, and 15further comprising determining, by the circuitry, the one or more preferred contacts of the user based on a call log, a message log, and a social media profile associated with the user. [0004, 0149, 0248], deCharms

 	Claim 6, 13 deCharms and Flores discloses the method, system, device of claim 1,8, and 15, However Flores further discloses comprising assigning, by the circuitry, a priority to the alert signal based on a degree of severity associated with each of the one or more emergency events. [0028, 0029] Flores.
Claims 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over deCharms (US 2014/0368601) in view of Flores et al. (US 2010/0231714) in further view of Marshall (WO 03/073236)


 	Claim 7, 14 , 20: deCharms and Flores discloses the method, system, and device of claim 6, 13, 15 wherein the user, the vehicle, and the one or more entities are registered with a ride-hailing service provider platform, wherein the ride-hailing service provider platform offers one or more rewards, including at least a flat discount for a ride, a distance-based discount for a ride, a time-based discount for a ride, a reward point, or a free ride offer, to the one or more entities who offer one or more rescue operations corresponding to the one or more emergency events, [0268, 0269]  but does not explicitly disclose wherein the one or more rewards are customized based on the assigned priority.  	However Marshall discloses wherein the one or more rewards are customized based on the assigned priority.  [0333]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the method, system and device of deCharms and Flores to have wherein the one or more rewards are customized based on the assigned priority, in order to properly incentivize responders.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker et al. (US 2017/0346878) - Methods and systems are provided for transmitting video data from a vehicle. In one exemplary embodiment, a vehicle processor receives a video transmission command that has been generated in response to a user selection of a video transmission input device, and the vehicle processor transmits video data captured by one or more vehicle cameras in response to the received video transmission command, wherein transmission of video data is at least partly over a telecommunications network to a remote server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621